

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective July 1,
2016, unless otherwise indicated, as follows:




1.
By adding the following new entry to Schedule B:



Concrete, Inc. shall make supplemental contributions on behalf of its
Davis-Bacon Employees in such amounts as may be necessary to satisfy the
Prevailing Wage Law’s required fringe cost to the extent that the sum of the
employer Matching and Profit Sharing Contributions, if any, for a period are
insufficient to satisfy the Prevailing Wage Law’s required fringe cost pursuant
to Supplement G.


Effective as of July 1, 2016.


Explanation: This amendment provides the manner in which the above Participating
Affiliate is implementing the provisions of the Davis-Bacon (Supplement G)
feature, effective July 1, 2016, pursuant to prevailing wage legislation
impacting ready-mix drivers in California.




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
K-Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee on this 19th day of September,
2016.




 
MDU RESOURCES GROUP, INC.
 
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman
 
 
 
 





